Citation Nr: 1138125	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, claimed as lumbar L5-S1 herniated nucleus pulposus, arthritis, and degenerative disc/joint disease with muscle spasm with secondary bilateral lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, and from March 2005 to May 2006, including service in the Southwest Asia theater of operations from March 2005 to April 2006.  He also had service with the Puerto Rico National Guard; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In October 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In his July 2007 Notice of Disagreement, the Veteran also appealed his initial noncompensable rating for tinnitus, but an October 2007 rating action increased this disability rating to 10 percent.  Subsequently, he did not perfect an appeal of any higher rating for his service-connected tinnitus and such is not a subject of this appeal.


FINDING OF FACT

The evidence of record indicates that the Veteran's low back disability is manifested, at least in part, by arthritis of the lumbar spine that was manifested within one year following the Veteran's separation from active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disability, diagnosed as lumbar L5-S1 herniated nucleus pulposus, arthritis, and degenerative disc/joint disease with muscle spasm with secondary bilateral lumbar radiculopathy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting his service connection claim for a low back disability without detriment to the due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

VA regulations provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for a low back disability.  The Veteran asserts that he has a low back disability that is manifested as a result of his last period of active service when he fell from a roof or ladder while under fire in Iraq.  In his written submissions and testimony, the Veteran claimed that in approximately October 2005, while the enemy was shooting at his unit, he fell off a roof and down some stairs until he hit the ground.  He also stated that the same fall led to the grant of service connection for his right shoulder disorder.  

There is information found in the claims file suggesting that the Veteran is a combat veteran entitled to the provisions of 38 U.S.C.A. § 1154(b).  The provisions of 38 U.S.C.A. § 1154(b) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

The Veteran's available service personnel records do not show the award of decorations and medals which would indicate involvement in combat.  However, his DD Form 214 reveals that the Veteran's primary military occupational specialty was as a cannon crewmember for 13 months, which would overlap with the 13 months he spent in the Southwest Asia theater of operations during his second and last period of active duty.  Further, the DD Form 214 notes that the Veteran served in an imminent danger pay area.  In addition, his answers to several questions on his April 2006 post-deployment health assessment indicate combat experience during deployment.  He answered "yes" to the following questions: whether he engaged in direct combat where he discharged his weapon, whether he ever felt in great danger of being killed, and whether he saw anyone wounded, killed or dead during the deployment.  In addition, the Veteran has been service connected for depression and nervous condition; adjustment disorder with depressed mood.  According to the April 2007 rating decision which granted service connection for this mental disorder, the Veteran's service records showed that the Veteran had been exposed to a combat environment. 

The Veteran's lay evidence of record suggests that the Veteran had reported low back pain to a combat medic and later received medication from a service hospital established at a military airport in Baghdad.  In this regard, although such complaints and treatment are not documented in the service treatment records associated with the claims file, the Veteran is competent to testify about falling during combat, his symptoms of back pain after his fall, and his treatment with medications from a service hospital in Iraq as these recollections are consistent with the circumstances, conditions or hardships of service in Iraq in 2005 and 2006.  See 38 U.S.C.A. § 1154(b).  

The Board finds that his testimony is credible and supported by service treatment records dated in December 2005 which refer to the Veteran's complaint of right shoulder pain for approximately two months following an incident where he was dressed for battle and climbing a ladder on the outside of a building when his right foot slipped and he fell catching his full weight on his right outstretched arm.  His testimony is also consistent with a June 2006 VA social work note which mentioned that the Veteran had been deployed to Camp Justice in Baghdad during his second period of active duty where he worked in artillery, the military police and an intelligence unit.  The Veteran told the social worker that his duties then included seeking out, arresting, and interrogating insurgents.  He also described Camp Justice as a violent area.  Thus, the Board finds that the Veteran can be considered a combat veteran under the provisions of 38 U.S.C.A. § 1154(b) for purposes of this appeal.  

Service treatment records indicate that the Veteran had no complaints of or treatment for low back problems before his fall in Iraq.  For example, on his March 2005 pre-deployment questionnaire, the Veteran indicated that his health in general was excellent, that besides left knee pain he did not have any serious medical problems, and that no referral was indicated for any medical complaint.  

On his April 2006 post-deployment health assessment, however, the Veteran responded "yes" when asked if he had back pain currently or during deployment and he noted pain in the lower back on his report of medical assessment.  The examiner noted that the Veteran had lumbosacral pain.  

Post-service, a May 2006 VA medical record noted the Veteran was seen within two weeks of his discharge from active duty complaining of right shoulder pain that radiated to his lower back.  

A June 2006 Persian Gulf War registry record indicated that the Veteran had a complaint of low back pain since about September 2005.  He told the examiner that he developed low back and shoulder pain secondary to a traumatic fall while in service.  Examination revealed lumbar tenderness but no scoliosis.  Diagnosis was lower back pain and the Veteran was to consult with the VA orthopedic clinic.  

A private magnetic resonance imaging (MRI) scan of the lumbosacral spine in September 2006 showed the L5-S1 disc bulging and posterior protrusion with end-plate degenerative changes and L2-3 and a L4-5 disc posterior anular ring radial tear.  A September 2006 private medical record noted the MRI findings of significant arthritic changes in the lumbar spine.  Dr. A.N. stated that the Veteran needed to see a spine surgeon or neurosurgeon at VA.  

An October 2006 VA MRI scan showed degenerative changes of the lumbar spine, worse at the lumbosacral junction.

VA outpatient treatment records dated from May 2006 to January 2008 note a history of chronic low back pain.  A March 2007 VA treatment record noted that a physical examination failed to reveal a neurologic deficit while a loss of lumbar lordosis and tenderness over both sacroiliac joints and lumbar paravertebral muscles were noted.  The staff resident also noted that the Veteran's low back pain appeared to be related to a mechanical problem, a lumbar muscle spasm, and degenerative disc disease.  Physical therapy was recommended.  Another March 2007 VA neurosurgery consultation record noted that the Veteran's symptoms of lumbosacral pain and bilateral knee pain started after a fall in June 2006.  

A September 2007 VA physical therapy assessment revealed that the Veteran presented with a deviated posture with a marked elevation of the right pelvis.  A decreased lumbar lordosis with severe hamstring shortness also was noted during examination and true leg length showed a 2 cm. difference with the right leg longer than the left.  

The Veteran underwent a VA examination in May 2007.  The Veteran complained that he had difficulty walking during flare-ups of his low back pain.  The examiner noted that the Veteran was unable to walk more than a few yards and used a cane and a back brace.  The Veteran told the examiner that he originally injured his back while in combat after falling from a third floor onto his right side with trauma to the lower back.  He said that in service he went to a paramedic due to low back pain, received X-rays, and was treated with medications, including Naproxen.  He denied that on his entrance examination he complained of recurrent low back pain.  It also was noted that the Veteran said that he went to sick call due to recurrent low back pain after he ran out of medications.  A history of numbness, parathesias, leg or foot weakness and unsteadiness also were noted.  

On examination, normal posture and gait were observed, but tenderness and spasm of the left and right thoracic sacrospinal muscles were noted as well as pain with motion.  Diagnosis was lumbar L5-S1 herniated nucleus pulposus and degenerative joint disease with muscle spasm along with bilateral lumbar radiculopathy.  The VA examiner opined that the Veteran had a pre-existing lower back disorder because the Veteran had complained of low back pain in March 2005 when he began his second period of active duty.  He also opined that the Veteran's current low back disorder was not caused by or the result of his fall in service because he complained of shoulder and not back pain at the time of the fall.  The VA examiner also noted that medical literature suggested one does not develop radiographic findings of degenerative joint disease in short periods of service; rather degenerative joint disease was a long-standing process.  

According to a July 2007 document written in Spanish and subsequently translated into English, the Veteran was relieved of his job as an internal security officer at the international airport in Puerto Rico, in part, because of medical occupational restrictions that limited the performance of his job including: not to require work with prolonged periods of standing and walking and not to require work that requires squatting, kneeling, crouching, and going up and down stairs.

During his October 2007 DRO hearing, the Veteran testified that he reported his back injury or fall to a battalion medic who died several months later.  The Veteran said that this medic had documents pertaining to the Veteran's fall or back injury and this may explain why there is no documentation of the back injury in the service treatment records that have been associated with the claims file.  The Veteran also testified that while still in service in Iraq he obtained medications from an Air Force base hospital at the military airport in Baghdad.  Post-service, upon his return to Puerto Rico, he contacted a private physician (whose name he could not recall) and the VA hospital for medications and treatment.  He said that in October 2007 he was still taking medication for his lower back disorder.  (See transcript at pp. 3-4).  

Based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for a low back disability is warranted in this case.  Initially, the Board notes that there is no clear and unmistakable evidence that the Veteran had a pre-existing low back disability before he entered into his second period of active duty in March 2005.  Though the May 2007 VA examiner asserted that a service treatment record showed that the Veteran had complained of low back pain in March 2005 when he began his second period of active duty, the Board's review of the claims file fails to find such a document.  In any event, the claims file certainly contains no clear and unmistakable evidence of a low back disability before March 2005.  Therefore, the Board will examine his claim as one for direct or presumptive service connection rather than for service connection due to aggravation of a pre-existing condition.

The Board notes that the Veteran has a current low back disability, diagnosed by the May 2007 VA examiner as lumbar L5-S1 herniated nucleus pulposus and degenerative joint disease with muscle spasm with secondary bilateral lumbar radiculopathy.  Moreover, as noted above, medical and lay evidence in the claims file supports that this combat Veteran injured his lower back during a combat operation in Iraq during his second period of active duty.  The competent medical and lay evidence of record also shows that the Veteran endured subsequent back pain during service and after discharge.  See 38 U.S.C.A. § 1154(b).

Moreover, in September 2006, there was a specific finding of arthritic changes of the lumbar spine.  In May 2007, he was also diagnosed with degenerative joint disease of the lumbar spine.  As noted above, a low back disability may be presumed to have been incurred during service if arthritis in the spine becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is VA and private medical evidence of arthritis of the spine within one year of the Veteran's last period of active duty.  

As such, the Board finds that service connection for a lower back disability, diagnosed as lumbar L5-S1 herniated nucleus pulposus and degenerative joint disease with muscle spasm with secondary bilateral lumbar radiculopathy, is warranted under 38 C.F.R. §§ 3.307, 3.309.  The May 2007 VA examiner's contrary opinion is not credible or adequate.  Because the Board finds that presumptive service connection is warranted in this case, there is no need of a competent medical opinion.  The Board notes that the examiner claimed that the Veteran's back disability was a pre-existing condition; he apparently misinterpreted complaints of back pain found on the April 2006 post-deployment assessment as material associated with the March 2005 pre-deployment assessment.  In addition, the examiner's opinion used the wrong standard for determining whether a pre-existing condition had been aggravated during service when he developed his opinion that the Veteran's current low back disability was not service connected.  Thus, the Board finds there is no competent evidence that prevents the award of presumptive service connection in this case.

Therefore, the Board concludes that a lower back disability was incurred as a result of the Veteran's last period of active service, and the Veteran's claim for service connection is granted.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a low back disability, diagnosed as lumbar L5-S1 herniated nucleus pulposus, arthritis, and degenerative disc/joint disease with muscle spasm with secondary bilateral lumbar radiculopathy, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


